695 S.E.2d 759 (2010)
Gerald E. HEWETT, Plaintiff,
v.
Robert William WEISSER, Bonnie Vanhouten Weisser, and Tonya Gail Goode, Defendants.
No. 529P09.
Supreme Court of North Carolina.
April 14, 2010.
David F. Turlington, for Gerald E. Hewett, William R. Cherry, Jr., Wilmington, for Gerald E. Hewett.
*760 Stephen C. Baynard, for Robert William Weisser, et al.
Samuel H. Macrae, Wilmington, for Tonya Gail Goode.
Prior report; ___ N.C.App. ___, 689 S.E.2d 408.

ORDER
Upon consideration of the conditional petition filed on the 12th of January 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 14th of April 2010."